People v Johnson (2015 NY Slip Op 09361)





People v Johnson


2015 NY Slip Op 09361


Decided on December 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2015

Mazzarelli, J.P., Acosta, Moskowitz, Richter, JJ.


16438 2234/12

[*1] The People of the State of New York, Respondent,
vWilliam Johnson, Defendant-Appellant.


Office of the Appellate Defender, New York (Richard M. Greenberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diane N. Princ of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J. at hearing; Michael J. Obus, J. at plea and sentencing), rendered December 6, 2012, convicting defendant of two counts of criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 3½ years, unanimously affirmed.
The court properly denied defendant's suppression motion. The hearing court, which had the advantage of seeing and hearing the arresting officer testify, credited his account of the incident, and we find no basis for disturbing that determination (see People v Prochilo , 41 NY2d 759, 761 [1977]). The events
described by the officer were not so inherently implausible as to warrant a different conclusion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 17, 2015
CLERK